Order entered October 23, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00870-CV

 BLACKSTONE MEDICAL, INC. D/B/A ORTHOFIX SPINAL IMPLANTS, Appellant

                                               V.

                          PHOENIX SURGICALS, LLC, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-00902-D

                                           ORDER
       We GRANT appellee’s October 21, 2013 agreed motion for an extension of the appellate

deadlines.   Appellee/cross-appellant shall file its brief on or before December 11, 2013.

Alternatively, if appellee/cross-appellant decides not to pursue its cross-appeal, it must file a

motion to dismiss the cross-appeal with this Court. Appellant/cross-appellee shall file its reply

brief on or before Monday, January 27, 2014. We caution the parties that no further extension of

time will be granted absent extraordinary circumstances.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE